Vacated and remanded by Supreme Court
on November 16, 1998.
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CEASAR WRIGHT,
Plaintiff-Appellant,

v.

UNIVERSAL MARITIME SERVICE
CORPORATION; STEVENS SHIPPING &
TERMINAL COMPANY; STEVEDORING
                                                                       No. 96-2850
SERVICES OF AMERICA; RYAN-WALSH,
INCORPORATED; STRACHAN SHIPPING
COMPANY; CERES MARINE TERMINALS,
INCORPORATED; SOUTH CAROLINA
STEVEDORES ASSOCIATION,
Defendants-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
David C. Norton, District Judge.
(CA-96-165-2-18-AJ)

Argued: July 7, 1997

Decided: July 29, 1997

Before WILKINSON, Chief Judge, and WILKINS and
HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Ray P. McClain, Charleston, South Carolina, for Appel-
lant. Charles Archibald Edwards, Raleigh, North Carolina, for Appel-
lees. ON BRIEF: Jeffrey M. Hahn, Raleigh, North Carolina, for
Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ceasar Wright sued the South Carolina Stevedores Association
("SCSA") and six of its individual members alleging violations of the
Americans with Disabilities Act. The district court, relying on Austin
v. Owens-Brockway Glass Container, 78 F.3d 875 (4th Cir. 1996),
dismissed the case because Wright had failed to submit his claim to
arbitration as required by the collective bargaining agreement
("CBA") between the SCSA and Wright's union. On appeal, Wright
argues that Austin is inapplicable because the CBA here does not spe-
cifically address ADA claims. This contention is meritless. An arbi-
tration agreement need not list every possible dispute between the
parties in order to be binding. Gilmer v. Interstate/Johnson Lane
Corp., 500 U.S. 20 (1991). To hold otherwise would directly contra-
dict Supreme Court precedent and the strong federal policy favoring
arbitration. Accordingly, we affirm the judgment of the district court.

I.

Ceasar Wright worked as a longshoreman in Charleston, South
Carolina from 1970 to 1992. On February 18, 1992, he was injured
at work. Consequently, Wright filed suit for benefits under the Long-
shore and Harbor Workers' Compensation Act, and his employer,
Stevens Shipping Company, settled the claim for $250,000. During
the course of this suit, Wright represented that he had been totally and
permanently disabled.

On January 2, 1995, Wright appeared at the hiring hall of the Local
1422 of the International Longshoreman's Association ("the union"),

                    2
claiming that he was ready and able to return to work. Wright pres-
ented a note from his physician, Dr. Howard Brilliant, which stated
that he could return to full duty.

From January 2 through January 11, 1995, the union referred
Wright to four different stevedoring contractors. Initially, none of
these employers objected to Wright's work. However, when the com-
panies discovered that Wright had earlier received a settlement for
total and permanent disability, they, both individually and acting
through their multi-employer collective bargaining representative the
SCSA, advised the union that Wright would no longer be accepted for
employment referral. The SCSA maintained that under the CBA,
Wright was not qualified to work due to his total and permanent dis-
ability.

The union responded with a letter disputing the SCSA's interpreta-
tion of the CBA. However, neither Wright nor the union ever filed a
formal grievance under the CBA's arbitration procedure, and the
union advised Wright to pursue a statutory claim under the Americans
with Disabilities Act. Wright then filed this suit against the SCSA and
six of its individual members.

The case was referred to a magistrate judge who, citing Austin v.
Owens-Brockway Glass Container, 78 F.3d 875 (4th Cir. 1996), rec-
ommended the case be dismissed because Wright had failed to submit
his claim to arbitration as required by the CBA. The district court
adopted this position over Wright's objections. Wright now appeals.

II.

In Austin, this court established that collective bargaining agree-
ments to arbitrate employment disputes are binding upon individual
employees even when the dispute involves a federal cause of action.
78 F.3d at 885. Where such an agreement exists, a failure to process
a claim under the agreement precludes a court from exercising juris-
diction over the merits of the claim. Id. Wright did not submit his
claim to arbitration. Thus, under Austin, the only issue in this case is
whether there was an agreement to arbitrate ADA claims in the CBA
between Wright's union and the SCSA.

                     3
The arbitration clause at issue is particularly broad. The clause
states that the "Union agrees that this Agreement is intended to cover
all matters affecting wages, hours, and other terms and conditions of
employment." However, Wright contends that since the agreement
does not specifically address ADA claims it cannot be binding here.

We are unpersuaded. An employer need not provide a laundry list
of potential disputes in order for them to be covered by an arbitration
clause. For example, in Gilmer v. Interstate/Johnson Lane Corp., 500
U.S. 20 (1991), the Supreme Court held that a plaintiff was required
to submit his ADEA claim to arbitration where the arbitration agree-
ment covered "any dispute, claim or controversy." Id. at 23. The lan-
guage of the CBA at issue in this case is equally broad, covering "all
matters" regarding "terms and conditions of employment." This lan-
guage easily encompasses Wright's ADA claim. A narrower interpre-
tation of the agreement would fly directly in the face of both the
ADA's statutory preference for arbitration, 42 U.S.C. § 12212, and
the strong federal policy favoring alternative dispute resolution, see
Moses H. Cone Memorial Hospital v. Mercury Construction Co., 460
U.S. 1, 24-25 (1983).

Under Austin, Wright must submit his claim to arbitration. Wright,
however, contends that we should remand this case so that the district
court may retain jurisdiction to monitor the arbitration process. We
decline this invitation. Austin does not require a district court to retain
jurisdiction once a case is dismissed for failure to exercise arbitral
remedies. Indeed, the district court precisely followed Austin's
instruction that a claim that has not been properly submitted to arbi-
tration should be dismissed without prejudice and without any opin-
ion on "the merits of the claim, or whether or not the same is subject
to arbitration." 78 F.3d at 886. Those issues are for the arbitrators, and
the district court's disposition of this case was entirely proper.

III.

For the foregoing reasons we affirm the judgment of the district
court.

AFFIRMED

                     4